
Exhibit 10.2

 
Consulting Services Agreement


This Agreement (“Agreement”) is made effective as of November 12, 2008
(“Effective Date”), by and between Hythiam, Inc. 11150 Santa Monica Blvd., Suite
1500, Los Angeles, CA 90025 (“Hythiam” or “Company”) and Chuck Timpe
(“Consultant”) (each a “Party” and collectively “the Parties”).


Hythiam desires to have certain consulting services with respect to accounting,
SEC reporting, financial and administrative matters.


Consultant represents to possess the required background for providing and is
willing to provide any or all of these services to Hythiam as more fully set
forth in this Agreement.


Therefore, the Parties agree as follows:


1. DESCRIPTION OF SERVICES.
Beginning on the Effective Date, Consultant will no longer serve as Chief
Financial Officer of Company, and will serve only in the capacity of a
consultant to perform the following professional services for Hythiam
(collectively, the "Services"):


a.  
Assist Hythiam with accounting, financial reporting and administrative matters
as requested by Hythiam;

b.  
Transition of Consultant’s projects and duties of the Chief Financial Officer
position as necessary to assist in an orderly transition of responsibilities of
the position; and

c.  
Other related consulting services as requested by Hythiam



Throughout the term of this agreement, Consultant will be available at
reasonable times to meet with Hythiam representatives.


2. PERFORMANCE OF THE SERVICES.  Consultant understands that Company’s
protection of its reputation and its intellectual property are of utmost
importance to Company.  Consultant will perform the Services diligently,
competently, professionally, in a timely manner, and in full compliance with all
applicable laws, regulations, and industry ethical standards, and in full
compliance with the terms of this Agreement.  Consultant warrants and represents
that execution and performance of this Agreement by Consultant does not and will
not result in any violation of any laws, rules or regulations.


3. COMPENSATION.  During the Term (as defined in Section 6) in return for the
Services, Hythiam shall compensate Consultant as follows:


a.  
At no fee or additional cost to Hythiam, Consultant shall be reasonably
available by phone or email throughout the Term to answer questions and to
otherwise provide assistance to Hythiam for brief durations on an as-needed
basis, up to periods of one half hour at a time, not to exceed two hours per day
and ten hours per month.



b.  
For Services in excess of the Services provided in Section 3a, Consultant shall
be compensated at the following rates:



1.  
hourly rate of $225, up to a maximum of $1,800 per diem for a full day

2.  
per diem rate of $1,000 for travel days if Consultant is requested to travel out
of town for a minimum of two days to perform Services.



At the election of Hythiam, the above compensation may be paid in shares of
common stock of the Corporation in lieu of cash as set forth in Section 5.


c.  
Hythiam will pay the full cost of COBRA for Consultant and his dependents for
the period December 1, 2008 through December 31, 2008, after which date
Consultant shall be responsible for the full cost of COBRA coverage.




 
 

--------------------------------------------------------------------------------

 

d.  
Hythiam stock options granted to Consultant as an employee of Hythiam will
continue to vest during the Term, but all incentive stock options (ISOs) vested
as of the Effective date will convert to non-qualified stock options 90 days
following termination as an employee.



e.  
Hythiam shall extend Consultant’s right to exercise vested options for two years
following the termination date of this Agreement.



In addition, in order for Consultant to perform his duties under this Agreement,
Hythiam shall make available to Consultant and continue to service the
blackberry and computer equipment (or equivalent) that Consultant utilized
during his employment with the Company.  Upon termination of this Agreement,
Consultant shall return all Company-owned equipment to Hythiam if so requested.


4.  EXPENSE REIMBURSEMENT.  Consultant shall be entitled to reimbursement from
Hythiam for reasonable "out-of-pocket" expenses for travel and other costs
incurred in performance of the Services if approved in advance by Hythiam and
based on valid receipts and other documentation provided by Consultant
sufficient to satisfy IRS standards.  Reasonable travel expenses shall consist
of coach class airfare, business class lodging, and reasonable meals and ground
transportation expenses.  Hythiam must approve in writing expenses greater than
$2,500, in the aggregate.


5.   INVOICE AND PAYMENT OF COMPENSATION AND EXPENSES.  On or before the 10th
day of each month during the Term, Consultant shall provide to Hythiam an
invoice and required documentation to support any compensation or expense
reimbursement due Consultant for performance of the Services during the prior
month. Hythiam will pay any undisputed invoice received by Hythiam on a timely
basis.


Stock-based compensation.  At Hythiam’s election each billing month during the
Term, Hythiam may, in lieu of the cash compensation payable to Consultant as set
forth in Section 3b, compensate Consultant entirely with shares of common stock
of Hythiam, the number of shares to be determined by dividing the dollar amount
due to Consultant for the preceding month by the average closing share price of
Hythiam’s common stock across all of the trading days of such preceding
month.  Such shares shall be issued from Hythiam’s 2007 Stock Incentive Plan or
an equivalent plan or as otherwise registered with the SEC and is effective as
of the date that such shares are issued to Consultant. If such shares are not
issued within 20 days of the end of such preceding month, such stock-based
compensation election shall no longer be available to Hythiam for such billing
month, and the related compensation for such Services shall be paid in cash.


6.  TERM/TERMINATION. This Agreement will commence on the Effective Date and
continue until September 30, 2009. Upon termination of this Agreement,
Consultant shall perform no more Services and shall not imply or represent that
he has a relationship with Hythiam in any way whatsoever.


7.  RELATIONSHIP OF PARTIES.  It is understood and agreed that during the Term
Consultant and Hythiam are and shall remain independent contractors with respect
to performance of this Agreement.  Nothing in this Agreement shall be construed
to constitute Hythiam and Consultant as employer/employee, partners, joint
venturers, agents or anything other than independent contractors.  Hythiam will
not pay or withhold, and Consultant is not entitled to, any wages, fees, payroll
taxes, or employee benefits, including health insurance benefits, paid vacation,
or any other employee benefit, for the benefit of Consultant or its employees.


8.  CONFIDENTIALITY INFORMATION AND INVENTION ASSIGNMENT.  Performance of the
Services is subject to the Confidentiality Information and Invention Assignment
Agreement dated October 2, 2008 and attached as Exhibit A (“Confidentiality
Agreement”).



 
 

--------------------------------------------------------------------------------

 

9.  NOTICES.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or deposited in
the United States mail, postage prepaid, or sent by a nationally-recognized
overnight courier service, addressed as follows:


Hythiam, Inc.
Attn: Chief Financial Officer
11150 Santa Monica Blvd. Suite 1500
Los Angeles, CA  90025
310-444-4300
310-444-5300 fax


Chuck Timpe
9652 Claire Avenue
Northridge, CA 91324
818-772-8400
818-772-8300 fax


Such address may be changed from time to time by either Party by providing
written notice to the other Party in the manner set forth in this Section 9.


10.           LIMITATION OF LIABILITY. EXCEPT FOR A BREACH OF THE
CONFIDENTIALITY AGREEMENT OR WILLFUL MISCONDUCT, IN NO EVENT SHALL EITHER BE
LIABLE TO THE OTHER FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR
SPECIAL DAMAGES, WHETHER BY COMMON LAW OR STATUTE, ARISING HEREFROM OR RELATED
HERETO IN ANY CAUSES OF ACTION OF ANY KIND, EVEN IF ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. EXCEPT FOR A BREACH OF THE CONFIDENTIALITY AGREEMENT, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, CONSULTANT’S TOTAL LIABILITY TO HYTHIAM FOR
EVERY REASON SHALL BE LIMITED TO THE AGGREGATE AMOUNT OF FEES ACTUALLY PAID BY
HYTHIAM TO CONSULTANT PURSUANT HERETO.


11.  INDEMNITY. Hythiam shall defend, indemnify, and hold Consultant harmless
from all liabilities, damages, losses, and expenses (including without
limitation reasonable attorney’s fees and court costs) owed to any third party
arising from claims (collectively, “Claims”) against the other as a result of
Consultant’s performance under this Agreement, irrespective of Consultant’s
contributory negligent acts or omissions, except for Claims arising out of a
breach of the Confidentiality Agreement or Consultant’s gross negligence or
willful misconduct.


12.           ENTIRE AGREEMENT.  This Agreement, including the terms of all
exhibits, which are hereby incorporated fully into this Agreement, contains the
entire agreement of the parties with respect to the Services and there are no
other promises or conditions in any other agreement whether oral or written with
respect to the Services.


13.  AMENDMENT/ASSIGNMENT.  This Agreement may be modified or amended if, and
only if the amendment is made in writing and is signed by both Parties.  Neither
this Agreement nor any right under this Agreement may be transferred or assigned
in whole or in part by either Party without the prior written consent of the
other Party, and any attempted assignment without such consent shall be null and
void.  Notwithstanding the foregoing, Hythiam may assign this Agreement in whole
or in part to an affiliate or successor entity without Consultant’s consent.


14.  SEVERABILITY.  If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable.  If a court or judicial authority finds that any
provision of this Agreement is invalid or unenforceable, but that by limiting
such provision it would become valid and enforceable, then such provision shall
be deemed to be written, construed, and enforced as so limited but only to the
minimal extent required to make the provision valid and enforceable.


15.  WAIVER OF CONTRACTUAL RIGHT.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that Party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.



 
 

--------------------------------------------------------------------------------

 

16.  APPLICABLE LAW.  This Agreement shall be governed by the laws of the State
of California (without regard to that body of law known as “Conflicts of Law”).


17.  BENEFITS, BINDING EFFECT.  This Agreement shall be binding upon and inure
to the benefit of the respective Parties and their permitted assigns and
successors in interest.


18.  SURVIVABILITY.  Notwithstanding anything to the contrary set forth in this
Agreement, Sections 2, 3, 6, 8, 10 through 18, and Exhibit A shall survive
termination of this Agreement for any reason.


In witness to these terms, each Party has caused this Agreement to be executed
below in its name and on its behalf.




Hythiam, Inc.


/s/ RICHARD A. ANDERSON_________________     
Richard A. Anderson, President and COO 




Consultant


/s/ CHUCK TIMPE__________________________      
Chuck Timpe 







 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Hythiam, Inc.


CONFIDENTIALITY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT FOR CONSULTANT


This CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (the
“Agreement”) is made between Hythiam, Inc. and its subsidiaries, a Delaware
Corporation (“The Company”), having a principal place of business at 11150 Santa
Monica Blvd., Suite 1500, Los Angeles, California 90025 and the undersigned
consultant, Chuck Timpe.
In consideration of my relationship with the Company (which for purposes of this
Agreement shall be deemed to include any subsidiaries or Affiliates٭ of the
Company, the receipt of confidential information while associated with the
Company, and other good and valuable consideration, receipt of which is hereby
acknowledged, I, the undersigned individual, agree that:


1.  Term of Agreement.  This Agreement shall continue in full force and effect
for the duration of my relationship with the Company and shall continue
thereafter until terminated through a written instrument signed by both parties.


2.  Confidentiality.


(a)  Definitions.  “Proprietary Information” is all information and any idea
whatever form, tangible or intangible, pertaining in any manner to the business
of the Company, or any of its Affiliates, or its employees, clients,
consultants, or business associates, which was produced by any employee or
consultant of the Company in the course of his or her employment or consulting
relationship or otherwise produced or acquired by or on behalf of the
Company.  All Proprietary Information not generally known outside of the
Company’s organization, and all Proprietary Information so known only through
improper means, shall be deemed “Confidential Information.”  By example and
without limiting the foregoing definition, Proprietary and Confidential
Information shall include, but not be limited to:


(1)  formulas, research and development techniques, processes, trade secrets,
computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results and research projects;


(2)  information about costs, profits, markets, sales, contracts and lists of
customers, and distributors;


(3)  business, marketing, and strategic plans;


(4)  forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements; and


(5)  employee personnel files and compensation information.


(b)  Existence of Confidential Information.  The Company owns and has developed
and compiled, and will develop and compile, certain trade secrets, proprietary
techniques and other Confidential Information which have great value to its
business.  This Confidential Information includes not only information disclosed
by the Company to me, but also information developed or learned by me during the
course of my relationship with the Company.


(c)  Protection of Confidential Information.  I will not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
third party, other than in my assigned duties and for the benefit of the
Company, any of the Company’s Confidential Information, either during or after
my relationship with the Company.



--------------------------------------------------------------------------------

 
٭  For purposes of this Agreement, “Affiliate” shall mean any person or entity
that shall directly or indirectly controls, is controlled by, or is under common
control with the Company.
 

 
 

--------------------------------------------------------------------------------

 

In the event I desire to publish the results of my work for the Company through
literature or speeches, I will submit such literature or speeches to an
Executive Officer of the company at least 10 days before dissemination of such
information for a determination of whether such disclosure may alter trade
secret status, may be prejudicial to the interests of the Company, or may
constitute an invasion of its privacy.  I agree not to publish, disclose or
otherwise disseminate such information without prior written approval of an
Executive Officer of the Company.  I acknowledge that I am aware that the
unauthorized disclosure of Confidential Information of the Company may be highly
prejudicial to its interests, an invasion of privacy, and an improper disclosure
of trade secrets.


(d)  Delivery of Confidential Information.  Upon request or when my relationship
with the Company terminates, I will immediately deliver to the Company all
copies of any and all materials and writings received from, created for, or
belonging to the Company including, but not limited to, those which related to
or contain Confidential Information.


(e)  Location and Reproduction.  I shall maintain at my workplace only such
Confidential Information as I have a current “need to know.”  I shall return to
the appropriate person or location or otherwise properly dispose of Confidential
Information once that need to know no longer exists.  I shall not make copies of
or otherwise reproduce Confidential Information unless there is a legitimate
business need of the Company for reproduction.


(f)  Prior Actions and Knowledge.  I represent and warrant that from the time of
my first contact with the Company I held in strict confident all Confidential
Information and have not disclosed any Confidential Information, directly or
indirectly, to anyone outside the Company, or used, copied, published, or
summarized any Confidential Information, except as to the extent otherwise
permitted in this Agreement.


(g)  Third-Party Information.  I acknowledge that the Company has received and
in the future will receive from third parties their confidential information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  I agree that I
will at all times hold all such confidential information in the strictest
confidence and not to disclose or use it, except as necessary to perform my
obligations hereunder and as is consistent with the Company’s agreement with
such third parties.


(h)  Third Parties.  I represent that my relationship with the Company does not
and will not breach any agreements with or duties to a former employer or any
other third party.  I will not disclose to the Company or use on its behalf any
confidential information belonging to others and I will not bring onto the
premises of the Company any confidential information belonging to any such party
unless consented to in writing by such party.


3.  Proprietary Rights, Inventions and New Ideas.


(a)  Definition.  The term “Subject Ideas or Inventions” includes any and all
ideas, processes, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable work products, trade secrets and
innovations, marketing and business ideas, and all improvements, know-how, data,
rights, and claims related to the forgoing that, whether or not patentable,
which are conceived, developed or created which: (1) relate to the Company’s
current or contemplated businesses; (2) related to the Company’s actual or
demonstrably anticipated research or development; (3) result from any work
performed by me for the Company; (4) involve the use of the Company’s equipment,
supplies, facilities or trade secrets; (5) result from or are suggested by any
work done by the Company or at the Company’s request, or any projects
specifically assigned to me; or (6) result from my access to any of the
Company’s memoranda, notes, records, drawings, sketches, models, maps, customer
lists, research results, data, formulae, specifications, inventions, processes,
equipment or other materials (collectively, “Company Materials”).


(b)  Company Ownership.  All right, title and interest in an to all Subject
Ideas and Inventions, including but not limited to all registrable and patent
rights which may subsist therein, shall be held and owned solely by the Company,
and where applicable, all Subject Ideas and Inventions shall be considered works
made for hire, I shall mark all Subject Ideas and Inventions with the Company’s
copyright or other proprietary notice as directed by the Company and shall take
all actions deemed necessary by the Company to protect the Company’s rights
therein.  In the event that the Subject Ideas and Inventions shall be deemed not
to constitute works made for hire, or in the event that I should otherwise, by
operation of law, be deemed to retain any rights (whether moral rights or
otherwise) to any Subject Ideas and Inventions, I agree to and hereby do assign
to the Company, without

 
 

--------------------------------------------------------------------------------

 

further consideration, my entire right, title and interest in and to each and
every such Subject Idea and Invention.  I further agree to execute any documents
necessary to facilitate such a transfer.


(c)  Disclosure.  I agree to disclose promptly to the Company full details of
any and all Subject Ideas and Inventions.


(d)  Maintenance of Records.  I agree to keep and maintain adequate and current
written records of all Subject Ideas and Inventions and their development made
by me (solely or jointly with others) during the term of my relationship with
the Company.  These records will be in the form of notes, sketches, drawings,
and any other format that may be specified by the Company.  These records will
be available to and remain the sole property of the Company at all times.


(e)  Determination of Subject Ideas and Inventions.  I further agree that all
information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer hardware or software, original work of
authorship, design, formula, discovery, patent, copyright, trade secret,
innovation, product, and all improvements, know-how, rights, and claims related
to the foregoing (“Intellectual Property”), that I do not believe to be a
Subject Idea or Invention, but that is conceived, developed, or reduced to
practice by the Company (alone by me or with others) during my relationship with
the Company and for one (1) year thereafter, shall be disclosed promptly by me
to the Company.  The Company shall examine such information to determine if in
fact the Intellectual Property is a Subject Idea or Invention subject to this
Agreement.


(f)  Access.  Because of the difficulty of establishing when any Subject Ideas
or Inventions are first conceived by me, or whether it results from my access to
Confidential Information or Company Materials, I agree that any Subject Idea and
Invention shall, among other circumstances, be deemed to have resulted from my
access to Company Materials if: (1) it grew out of or resulted from my work with
the Company or is related to the business of the Company, and (2) it is made,
used, sold, exploited or reduced to practice, or an application for patent,
trademark, copyright or other proprietary protection is filed thereon, by me or
with my significant aid, within one year after termination of my relationship
with the Company.


(g)  Assistance.  I further agree to assist the Company in every proper way (but
at the Company’s expense) to obtain and from time to time enforce patents,
copyrights and other rights or registrations on said Subject Ideas and
Inventions in any and all countries, and to that end will execute all documents
necessary:


(1)  to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogues
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and


(2)  to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection, and


(3)  to cooperate with the Company (but at the Company’s expense) in any
enforcement or infringement proceeding on such letters patent, copyright or
other analogues protection.


(h)  Authorization to Company.  In the event the Company is unable, after
reasonable effort, to secure my signature on any patent, copyright or other
analogous protection relating to a Subject Idea and Invention, whether because
of my physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney-in-fact, to act for and on my behalf and
stead to execute and file any such application, applications or other documents
and to do all other lawfully permitted acts to further the prosecution,
issuance, and enforcement of letters patent, copyright or other analogous rights
or protections thereon with the same legal force and effect as if executed by
me.  My obligation to assist the Company in obtaining and enforcing patents and
copyrights for Subject Ideas and Inventions in any and all countries shall
continue beyond the termination of my relationship with the Company, but the
Company shall compensate me at a reasonable rate after such termination for time
actually spent by me at the Company’s request on such assistance.

 
 

--------------------------------------------------------------------------------

 

(i)  Acknowledgement.  I acknowledge that there are not currently existing
ideas, processes, inventions, discoveries, marketing or business ideas or
improvements which I desire to exclude from the operation of this Agreement.  To
the best of my knowledge, there is no other contract to assign inventions,
trademarks, copyrights, ideas, processes, discoveries or other intellectual
property that is now in existence between me and any other person (including any
business or governmental entity).


(j)  No Use of Name.  I shall not at any time use the Company’s name or any
Company trademark(s) or trade name(s) in any advertising or publicity without
the prior written consent of the Company.


4.  Competitive Activity.


(a)  Acknowledgement.  I acknowledge that the pursuit of the activities
forbidden by Section 4(b) below would necessarily involve the use, disclosure or
misappropriation of Confidential Information.


(b)  Prohibited Activity.  To prevent the above-described disclosure,
misappropriation and breach, I agree that during my relationship and for a
period of one (1) year thereafter, without the Company’s express written
consent, I shall not, directly or indirectly, (i) employ, solicit for
employment, or recommend for employment any person employed by the Company (or
any Affiliate); and (ii) engage in any present or contemplated business activity
that is or may be competitive with the Company (or any Affiliate)in any state
where the Company conducts its business, unless I can prove that any action
taken in contravention of this subsection (ii) was done without use in any way
of Confidential Information.


5.  Representatives and Warranties.  I represent and warrant (i) that I have no
obligations, legal or otherwise, inconsistent with the terms of this Agreement
or with my undertaking a relationship with the Company; (ii) that the
performance of the services called for by this Agreement do not and will not
violate any applicable law, rule or regulation or any proprietary or other right
of any third party; (iii) that I will not use in the performance of my
responsibilities for the Company any confidential information or trade secrets
of any other person or entity; and (iv) that I have not entered into or will not
enter into any agreement (whether oral or written) in conflict with this
Agreement.


6.  Termination of Obligations.


(a)  Upon the termination of my relationship with the Company or promptly upon
the Company’s request, I shall surrender to the Company all equipment, tangible
Proprietary Information, documents, books, notebooks, records, reports, notes,
memoranda, drawings, sketches, models, maps, contracts, lists, computer disks
(and other computer-generated files and data), and any other data and records of
any kind, and copies thereof, created on any medium and furnished to, obtained
by, or prepared by myself in the course of or incident to my relationship with
the Company, that are in my possession or under my control.


(b)  My representations, warranties, and obligations contained in this Agreement
shall survive the termination of my relationship with the Company.


(c)  Following any termination of my relationship with the Company, I will fully
cooperate with the Company in all matters relating to my continuing obligations
under this Agreement.


(d)  I hereby grant consent to notification by the Company to any of my future
employers or companies I consult with about my rights and obligations under this
Agreement.


(e)  Upon termination of my relationship with the Company, I will execute a
Certificate acknowledging compliance with this Agreement in the form reasonably
requested by the Company.


7.  Injunctive Relief.  I acknowledge that my failure to carry out any
obligation under this Agreement, or a breach by me of any provision herein, will
constitute immediate and irreparable damage to the Company, which cannot be
fully and adequately compensated in money damages and which will warrant
preliminary and other injunctive relief, an order for specific performance, and
other equitable relief.  I further agree that no bond or other security shall be

 
 

--------------------------------------------------------------------------------

 

required in obtaining such equitable relief and I hereby consent to the issuance
of such injunction and to the ordering of specific performance.  I also
understand that other action may be taken and remedies enforce against me.


8.  Modification.  No modification of this Agreement shall be valid unless made
in writing and signed by both parties.


9.  Binding Effect.  This Agreement shall be binding upon me, my heirs,
executors, assigns and administrators and is for the benefit of the Company and
its successors and assigns.


10.  Governing Law.  This Agreement shall be construed in accordance with, and
all actions arising under or in connection therewith shall be governed by, the
internal laws of the State of California (without reference to conflict of law
principles).


11.  Integration.  This Agreement sets forth the parties’ mutual rights and
obligations with respect to proprietary information, prohibited competition, and
intellectual property.  It is intended to be the final, complete, and executive
statement of the terms of the parties’ agreements regarding these
subjects.  This Agreement supercedes all other prior and contemporaneous
agreements and statements on these subjects, and it may not be contradicted by
evidence of any prior or contemporaneous statements or agreements.  To the
extent that the practices, policies, or procedures of the Company, now or in the
future, apply to myself and are inconsistent with the terms of this Agreement,
the provisions of this Agreement shall control unless changed in writing.


12.  Not Employment.  This Agreement is not an employment agreement as I am an
independent consultant.  I understand that the Company may terminate my
association with it at any time, with or without cause, subject to the terms of
any separate written consulting agreement executed by a duly authorized officer
of the Company.


13.  Construction.  This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party.  By way of example
and not limitation, this Agreement shall not be construed against the party
responsible for any language in this Agreement.  The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and
shall not be used to interpret this Agreement.


14.  Attorneys’ Fees.  Should either I or the Company, or any heir, personal
representative, successor or permitted assign of either party, resort to legal
proceedings to enforce this Agreement, the prevailing party (as defined in
California statutory law) in such legal proceeding shall be awarded, in addition
to such other relief as may be granted, attorneys’ fees and costs incurred in
connection with such proceeding.


15.  Severabilty.  If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.


16.  Rights Cumulative.  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either the Company or me
(or by that party’s successor), whether pursuant hereto, to any other agreement,
or to law, shall not preclude or waive that party’s right to exercise any or all
other rights and remedies.  This Agreement will inure to the benefit of the
Company and its successors and assigns.


17.  Nonwaiver.  The failure of either the Company or me, whether purposeful or
otherwise, to exercise in any instance any right, power or privilege under this
Agreement or under law shall not constitute a waiver of any other right, power
or privilege, nor of the same right, power or privilege in any other
instance.  Any waiver by the Company or by me must be in writing and signed by
either myself, if I am seeking to waive any of my rights under this Agreement,
or by an officer of the Company (other than me) or some other person duly
authorized by the Company.


18.  Notices.  Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if it is in
writing, and if and when it is hand delivered, faxed, or sent by regular mail
with postage prepaid to my residence (as noted in the Company’s records) or to
the Company’s principal office, as the case may be.

 
 

--------------------------------------------------------------------------------

 

19.  Agreement to Perform Necessary Acts.  I agree to perform any further acts
and execute and deliver any documents that may be reasonably necessary to carry
out the provisions of this Agreement.


20.  Assignment.  This Agreement may not be assigned without the Company’s prior
written consent.


21.  Compliance with Law.  I agree to abide by all federal, state, and local
laws, ordinances and regulations.


22. Counterparts.  This Agreement may be executed in one or more
counterparts.  It shall not be necessary that the signature of or on behalf of
each party appears on each counterpart, but shall be sufficient that the
signature of or on behalf of each party appears on one or more of the
counterparts. All counterparts shall collectively constitute one agreement.  A
facsimile copy or other reliable reproduction of this Agreement shall be deemed
an original.


23.  Acknowledgement.  I acknowledge that I have had the opportunity to consult
legal counsel in regard to this Agreement, that I have read and understand this
Agreement, that I am fully aware of its legal effect, and that I have entered
into it freely and voluntarily and based on my own judgment and not on any
representations or promises other than those contained in this Agreement.


I WITNESS WHEREOF, the undersigned have executed this Agreement as of the dates
set forth below.


CAUTION: THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
CONSULTANTS RIGHTS TO INVENTIONS AND OTHER INTELLECTUAL PROPERTY THE CONSULTANT
MAY DEVELOP.


Dated:  November 12, 2008


Signed:


/s/ CHUCK TIMPE____________________
Chuck Timpe 
9652 Claire Avenue
Northridge, CA  91324
818-772-8400
818-772-8300 fax






/s/ RICHARD A. ANDERSON___________
Richard A. Anderson 
President and Chief Operating Officer
Hythiam, Inc.
310-444-4300
310-444-5300 fax

 
 

--------------------------------------------------------------------------------

 
